Title: From George Washington to Richard Henry Lee, 15 April 1794
From: Washington, George
To: Lee, Richard Henry


          
            Dear Sir,
            Philadelphia 15th April 1794.
          
          I have been favored with your letter of the 8th of March from Chantily. It did not,
            however, (by the Office mark thereon) leave Westmoreland Court House until the 16th of
            that month. Previously to the receipt of it, the nomination of Mr Lawrence Muse to the
            Collectorship of Rappahannock had been made, consequent of strong testimonials in his
              favor.
          The manners of Mr Fauchet, and Mr Genet, the present & former Ministers of France,
            appear to have been cast in very different moulds. The former has been temperate &
            placid in all his movements, hitherto; the latter was the reverse of it in all respects.
            The declarations made by the former, of the friendly dispositions of
            his Nation towards this Country, and of his own inclinations to carry them into effect,
            are strong & apparently sincere. The conduct of the latter is disapproved in toto,
            by the Government of both. yet, it is time only, that will enable
            us to form a decisive judgment of each; and of the objects of their pursuits.
          The British Ministry (as you will have perceived by Mr Pinckneys letter to the
            Secretary of State, which has been published) disclaim any hostile intentions towards
            this Country, in the agency they had in bringing about the truce between Portugal &
              Algiers; yet, the tenour of their conduct in this business has
            been such—added to their manœuvres with our Indian neighbours—but more especially with
            respect to the late orders of the King in council, as to leave very unfavorable
            impressions of their friendship, & little to expect from their justice; whatever may
            result from that of the interest of their Nation.
          The debates, on what are commonly called Mr Madison’s resolutions, which no doubt you
            have seen (having been published in all the Gazettes) will give you the pro & con of
            that business more in detail than I could do if my leisure was greater than it is; but
            these resolutions, like many other matters, are slumbering in Congress; and what may be
            the final result of them no mortal, I believe can tell.
          I learn with regret that your health has continued bad ever since I had the pleasure of
            seeing you at Shuters hill. Warm weather I hope will restore it:
            if my wishes could be of any avail you assuredly would have them. With best respects to
            Mrs Lee and the rest of your family, in which Mrs Washington unites, I am with very
            great esteem and regard, Dear Sir, Yr Obedt and Affecte Hble Servt
          
            Go: Washington
          
        